Citation Nr: 1812479	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  08-32 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, effective February 14, 2006; a rating in excess of 50 percent, effective February 12, 2010; and a rating in excess of 70 percent, effective February 25, 2013, for posttraumatic stress disorder (PTSD).

2.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1978 and from January 1979 to April 1987.  He is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006, June 2010, and May 2015 rating decisions by the VA RO in Wichita, Kansas.

The PTSD issue on appeal was remanded in July 2014 and March 2016 for further development.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  Throughout the processing of this appeal, the Veteran has submitted a claim for entitlement to TDIU in January 2018 on which he indicated that his PTSD affects his employability.  Therefore, as the Veteran indicated that he is unemployed or unemployable as a result of his service-connected disability, the Board finds that Rice is applicable to the current appeal and the issue of entitlement to TDIU should be construed as being on appeal.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

With regard to the Veteran's representation in this matter, the record shows that, in May 2010, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Veterans of Foreign Wars of the United States.  In January 2018, he executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Disabled American Veterans.  However, pursuant to 38 C.F.R. § 20.1304 (b) (2017), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, must be mailed to the Board with a good cause explanation.
Accordingly, the Board may not accept the Veteran's January 2018 change in representation under the provisions of 38 C.F.R. § 20.1304 (b) because this appeal was returned back to the Board in December 2016, and his request for a change in representation was received after 90 days of notification that the case had been returned to the Board.  No good cause explanation for a change in representation has been received, and the Veterans of Foreign Wars of the United States submitted an Informal Hearing Presentation to the Board in January 2017.  Therefore, the Veterans of Foreign Wars of the United States represents the Veteran in this appeal; however, the Veteran's 2018 power of attorney may be recognized upon transfer of the case to the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (b)(1)(i) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims. 

Recently, in January 2018, the Veteran submitted a release form for medical records from Dr. Randall and Dr. Leslie.  The Board has no choice but to remand yet again as he has referenced relevant treatment.  Additionally, all outstanding VA and Vet Center treatment records should be obtained as well. 

The Veteran also wrote on his TDIU claim that he had been denied vocational rehabilitation benefits.  These records must be obtained.

As the Veteran was most recently provided a VA examination evaluating the severity of his service-connected PTSD in September 2014, the Board finds that a new VA examination is needed.   Also, when evaluating his TDIU claim, VA must consider all his service-connected disabilities.  He indicated on his TDIU claim that his hearing loss affected his ability to work.  He is also service-connected for his knees.  These conditions should also be examined.

With respect to the Veteran's TDIU claim, upon review and consideration of any information thereafter received, the AOJ shall determine whether TDIU is warranted, to include whether referral to the Director, Compensation and Pension Service, is warranted for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. Request the medical records identified in the January 2018 release form.  Associate any records received, including negative responses, with the claims file.  If a new release form is needed to request these records, such should be obtained. 

2. Associate with the claims file all outstanding treatment records from the Bay Pines VA Healthcare System (and associated outpatient clinics) from February 2016 to the present.

3. Associate with the claims file all available records from the St. Petersburg, Florida, Vet Center from May 2016 to the present.

4. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  The examiner should opine as to the impact of these conditions on his ability to work.

5. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected knee disorders.  The examiner should opine as to the impact of these conditions on his ability to work.

6. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected hearing loss and tinnitus.  The examiner should opine as to the impact of these conditions on his ability to work.

7. Review and consider all information, and determine whether entitlement for TDIU is warranted, to include, if necessary, whether referral to the Director, Compensation and Pension Service, is warranted for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

8. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2017).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


